 

Exhibit 10.1

 

PLAN OF CONVERSION

 

OF

 

TOWNSQUARE MEDIA, LLC

 

This Plan of Conversion (this “Plan of Conversion”) is adopted as of July 25,
2014, to convert Townsquare Media, LLC, a Delaware limited liability company
(the “Converting Entity”), to Townsquare Media, Inc., a Delaware corporation
(the “Converted Entity”). All capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Second Amended and Restated
Limited Liability Company Agreement of the Converting Entity, dated March 15,
2011, as amended (the “LLC Agreement”).

 

RECITALS

 

WHEREAS, the Converting Entity is a limited liability company organized under
the laws of the State of Delaware;

 

WHEREAS, the Board of Managers of the Converting Entity (the “Board”) has
approved this Plan of Conversion and the transactions contemplated hereby;

 

WHEREAS, at the Effective Time and Date (as defined below), the Converting
Entity shall be converted to the Converted Entity and become a corporation
organized under the laws of the State of Delaware (the “Conversion”); and

 

WHEREAS, the Conversion is being effected pursuant to Section 18-216 of the
Delaware Limited Liability Company Act and Section 265 of the Delaware General
Corporation Law (the “DGCL”).

 

AGREEMENT

 

1.            This Plan of Conversion shall become effective upon the
effectiveness of the filing of the duly executed Certificate of Incorporation of
the Converted Entity attached hereto as Exhibit A (the “Certificate of
Incorporation”), and of the duly executed Certification of Conversion of the
Converting Entity attached hereto as Exhibit B (the “Certificate of
Conversion”), in the office of the Secretary of State of the State of Delaware
(the “Effective Time and Date”).

 

2.             At the Effective Time and Date, the By-laws of the Converted
Entity attached hereto as Exhibit C (the “By-laws”) shall become the by-laws of
the Converted Entity until thereafter amended in accordance with their terms,
the Certificate of Incorporation and the DGCL.

 

3.            At the Effective Time and Date, the name of the Converted Entity
shall be Townsquare Media, Inc.

 

4.            At the Effective Time and Date, the LLC Agreement shall be
terminated and shall be of no further force and effect.

 

 

 

 

5.            At the Effective Time and Date, all of the Units and Special
Warrants of the Converting Entity outstanding immediately prior to the
Conversion shall, by virtue of the Conversion and without any action on the part
of the Converting Entity, the Converted Entity, or of any holder thereof, and
without the payment of any additional consideration, be converted into shares of
Class A Common Stock, par value $0.01 per share, of the Converted Entity (“Class
A Common Stock”), shares of Class B Common Stock, par value $0.01 per share, of
the Converted Entity (“Class B Common Stock”), shares of Class C Common Stock,
par value $0.01 per share, of the Converted Entity (“Class C Common Stock”)
and/or warrants exercisable for shares of Class A Common Stock as follows (in
each case, rounded to the nearest whole share or warrant):

 

(a)Each strip of one Class A Preferred Unit and one Class A Common Unit of the
Converting Entity held by each holder of Units of the Converting Entity shall
automatically convert into 0.29730499 shares of Class A Common Stock of the
Converted Entity; except that:

 

(i)each strip of one Class A Preferred Unit and one Class A Common Unit of the
Converting Entity held by OCM POF IV AIF GAP Holdings, L.P. shall automatically
convert into 0.08489556 shares of Class B Common Stock of the Converted Entity;

 

(ii)each strip of one Class A Preferred Unit and one Class A Common Unit of the
Converting Entity held by OCM PF/FF Radio Holdings PT, L.P. shall automatically
convert into 0.14428003 shares of Class B Common Stock of the Converted Entity;

 

(iii)each strip of one Class A Preferred Unit and one Class A Common Unit of the
Converting Entity held by FiveWire Media Ventures LLC or by the members of
FiveWire Media Ventures LLC, all of whom are listed on Schedule A hereto (the
“FiveWire Members”), shall automatically convert into 0.29730499 shares of Class
B Common Stock of the Converted Entity; and

 

(iv)each strip of one Class A Preferred Unit and one Class A Common Unit of the
Converting Entity held by SOF Investments, L.P., SOF Investments, L.P. - Private
V, GE Capital Equity Holdings, Inc., GE Business Financial Services Inc. and
Antares Capital Corporation shall automatically convert into 0.29730499 shares
of Class C Common Stock of the Converted Entity.

 

(b)Each strip of one Special Warrant exercisable for Class A Preferred Units and
one Special Warrant exercisable for Class A Common Units of the Converting
Entity held by each holder of Special Warrants of the Converting Entity shall
automatically convert into 0.29730499 warrants exercisable for Class A Common
Stock of the Converted Entity; except that:

 

(i)each strip of one Special Warrant exercisable for Class A Preferred Units and
one Special Warrant exercisable for Class A Common Units of the Converting
Entity held by OCM POF IV AIF GAP Holdings, L.P. shall

 

2

 

 

automatically convert into 0.79387631 warrants exercisable for Class A Common
Stock of the Converted Entity; and

 

(ii)each strip of one Special Warrant exercisable for Class A Preferred Units
and one Special Warrant exercisable for Class A Common Units of the Converting
Entity held by OCM PF/FF Radio Holdings PT, L.P. shall automatically convert
into 0.40458064 warrants exercisable for Class A Common Stock of the Converted
Entity.

 

(c)Each Class B Common Unit of the Converting Entity held by each holder of
Class B Common Units of the Converting Entity shall automatically convert into a
number of shares of Class A Common Stock of the Converted Entity equal to the
result obtained by dividing (x) the Allocation Amount for such Class B Common
Unit by (y) $11.00; except that:

 

(i)each Class B Common Unit of the Converting Entity held by a FiveWire Member
shall automatically convert into a number of shares of Class B Common Stock of
the Converted Entity equal to the result obtained by dividing (x) the Allocation
Amount for such Class B Common Unit by (y) $11.00.

 

For purposes of the foregoing, the “Allocation Amount” for each Class B Common
Unit of the Converting Entity means the excess of (A) the amount determined by
dividing the Gross Class B Amount by the number of Class B Common Units, over
(B) the Participation Threshold with respect to such Class B Common Unit.

 

For purposes of the foregoing, the “Gross Class B Amount” means the sum of (A)
$5,000,000.00 and (B) the sum of the Participation Thresholds of all Class B
Common Units.

 

For purposes of the foregoing, the “Participation Threshold” for each Class B
Common Unit of the Converting Entity means the participation threshold, if any,
set forth in the unit grant agreement pursuant to which such Class B Common Unit
was granted. If no participation threshold was set forth in the unit grant
agreement pursuant to which such Class B Common Unit was granted, then the
Participation Threshold for such Class B Common Unit is $0.00.

 

The shares of Class A Common Stock, Class B Common Stock and Class C Common
Stock of the Converted Entity issued by virtue of the Conversion shall be
governed by, and shall have the rights, powers and preferences (and the
qualifications, limitations and restrictions thereof) as are set forth in, the
Certificate of Incorporation. The warrants exercisable for Class A Common Stock
of the Converted Entity resulting from the Conversion shall be governed by a
warrant agreement among the Converted Entity and the holders of such warrants in
the form attached hereto as Exhibit D.

 

6.            Immediately following the Conversion, but prior to the issuance of
any additional equity interests of the Converted Entity, the equity ownership of
the Converted Entity shall be as set forth on Exhibit E attached hereto.

 

3

 

 

7.            As of the Effective Time and Date, the officers and members of the
Board of the Converting Entity shall become the officers and directors of the
Converted Entity.

 

8.            Each officer of the Converting Entity shall be designated as an
authorized person of the Converting Entity for purposes of filing the
Certificate of Conversion and the Certificate of Incorporation and any other
documents, instruments or certificates required to be filed by or on behalf of
the Converting Entity in connection with the Conversion. The duly appointed
officers of the Converted Entity shall have the authority to execute and deliver
all further documents and instruments and take other further action as may be
necessary or appropriate to carry out the intent and purposes of this Plan of
Conversion.

 

9.            This Plan of Conversion shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to principles of conflicts of laws thereof.

 

10.          This Plan of Conversion may be executed by facsimile and in
counterparts by the parties hereto and shall become effective and binding upon
the parties at such time as signed by all of the parties hereto.

 

11.          This Plan of Conversion, including the exhibits hereto, has been
duly approved by the Board and the undersigned holders of the Required Interest.
The adoption of this Plan of Conversion by the undersigned holders of the
Required Interest shall constitute an adoption by such holders of the Conversion
and the matters set forth herein, including, without limitation, the Certificate
of Incorporation and By-laws.

 

[Remainder of Page Intentionally Left Blank]

 

4

 

 

IN WITNESS WHEREOF, the undersigned has caused this Plan of Conversion to be
executed as of the date first set forth above.

 

  CONVERTING ENTITY:       TOWNSQUARE MEDIA, LLC       By: /s/ Stuart Rosenstein
    Name: Stuart Rosenstein   Title:  Executive Vice President and Chief
Financial Officer

 

[Townsquare Media, LLC - Plan of Conversion]

 

 

 

 

  HOLDERS OF THE REQUIRED INTEREST       OCM POF IV AIF GAP HOLDINGS, L.P.      
By: OCM/GAP Holdings IV, Inc.   Its: General Partner       By: /s/ B. James Ford
    Name:  B. James Ford   Title:  Authorized Signatory       By: /s/ David
Quick     Name: David Quick   Title: Authorized Signatory       OCM PF/FF RADIO
HOLDINGS PT, L.P.       By: Oaktree Fund AIF Series, L.P. – Series D and    
Oaktree Fund AIF Series, L.P. – Series I   Its: General Partners       By:
Oaktree Fund GP AIF, LLC   Its:   General Partner       By: Oaktree Fund GP III,
L.P.   Its: Managing Member       By: /s/ B. James Ford     Name:  B. James Ford
  Title:  Authorized Signatory       By: /s/ David Quick     Name: David Quick  
Title: Authorized Signatory

 

[Townsquare Media, LLC - Plan of Conversion]

 

 

 

 

Schedule A

 

FiveWire Members

 

Steven Price

Stuart Rosenstein

Alex Berkett

Dhruv Prasad

Scott Schatz

 

 

 

 

Exhibit A

 

Certificate of Incorporation of the Converted Entity

 

See attached

 

 

 

 

Exhibit B

 

Certificate of Conversion of the Converting Entity

 

See attached

 

 

 

 

Exhibit C

 

By-laws of the Converted Entity

 

See attached

 

 

 

 

Exhibit D

 

Warrant Agreement

 

See attached

 

 

 

 

Exhibit E

 

Equity Ownership of the Converted Entity

 

See attached

 

 

 